ITEMID: 001-102904
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF JULARIĆ v. CROATIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 2 (procedural aspect);Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 6. The applicant was born in 1936 and lives in Osijek.
7. The events at issue took place in Vukovar, a Croatian town near the Serbian border which was heavily attacked by the Yugoslav People's Army and paramilitary Serbian armed forces during the Homeland War from August to November 1991 and finally occupied at the end of November 1991. Between 1992 and 1996 Vukovar was a part of the United Nations Protected Area (the “UNPA”).
8. In 1996 the United Nations Security Council established the United Nations Transitional Administration in Eastern Slavonia, Baranja and Western Sirmium (the “UNTAES”), which included Vukovar. On 15 January 1998 the UNTAES mandate ceased and the transfer of power to the Croatian authorities began.
9. According to the applicant, on 17 September 1991 several members of the Serbian paramilitary forces came to her home, took some money and ransacked the house looking for money and gold. The applicant recognised three of them as P.Z., S.Z. and V.Z.
10. On 3 October 1991 three men, dressed in Yugoslav People's Army uniforms, one of whom was M.S. and personally known to the applicant, came to the applicant's family house in Vukovar. They hit her husband, A.J., before taking him away. A few minutes later the applicant heard shots from an automatic weapon. The uniformed men then also took the applicant and her grandson, M.J., together with some other persons, including S.M., to the military headquarters. On the way there the applicant saw the dead body of her husband, his head battered, lying on a path in front of a house; the persons who had brought him out of the house were standing next to the body.
11. In autumn 1991 the applicant reported the above-mentioned event to the Vukovar police station, which was located in Zagreb at that time.
12. On 18 March 1992 the Vinkovci Police Department lodged a criminal complaint with the Osijek Military Prosecution against ten alleged offenders (G.J., M.S., S.S., M.N., B.G., M.K., Z.R., P.N., S.Z. and V.Z.), alleging that on 3 October 1991 they had arrested several individuals and then killed two of them, one of whom was the applicant's husband, and had thus committed a war crime against the civilian population. Following a request of the Osijek Military Prosecution, dated 14 May 1992, the Osijek Military Court opened an investigation in respect of the ten suspects on 31 August 1992 on the criminal charge of armed rebellion. The Military Court also ordered the suspects' detention and issued a warrant to find and arrest them, as they had absconded.
13. On 9 February 1993 the Military Court heard evidence from the applicant and her son. The applicant said that in September and October 1991, after the Serbian forces had entered Vukovar, but before the city finally fell, several persons, including her former neighbours M.S., S.S. and three brothers Z., all dressed in Yugoslav People's Army uniforms and equipped with shotguns and Kalashnikovs, had been coming to the yard in front of her house daily, threatening her and asking for her sons. She further stated that one of the persons who had come to her house on 3 October 1991 and taken her husband away was M.S., but she did not know the names of the others. A few minutes later, while she was being taken to the military headquarters, the applicant had passed the dead body of her husband. Her neighbour, S.M., who had been with her at the time, knew the names of the men who had taken the applicant's husband away.
14. On 17 December 1996 the Osijek County State Attorney's Office requested that the investigation be extended to two further suspects, Đ. P. and A.G. The charge was changed to one of war crimes against the civilian population. It was also requested that two witnesses be called once the police had found out their addresses. On 29 December 1996 the Osijek County Court requested the police to inform them of the addresses of the two witnesses. On 9 January 1997 the Osijek County Court extended the investigation to Đ.P. and A.G. and issued arrest warrants against them. On 23 January 1997 the police gave the County Court the requested addresses.
15. On 30 January 1997 the applicant and another witness gave evidence before the Osijek County Court. The applicant specifically named one of the perpetrators, and the witness S.M. said that she had seen all twelve suspects at the scene.
16. On 16 May 1997 the Osijek County Court stayed the investigation on the ground that the suspects and some of the witnesses resided in the occupied territory of Croatia, where the Croatian authorities were not able to exercise their power.
17. The Convention was ratified by Croatia on 5 November 1997.
18. The territories of Eastern Slavonija, Baranja and Western Slavonija were re-integrated into Croatia in January 1998.
19. On 27 November 2000 jurisdiction in the matter was transferred to the Vukovar County Court (Županijski sud u Vukovaru) and the investigation was resumed.
20. On 2 October 2001 one of the suspects, Đ.B., was arrested and gave evidence before an investigating judge of the Vukovar County Court. On 10 October 2001 the investigating judge heard evidence from three further suspects, B.G., Z.R. and S.Z. On 11 October 2001 Đ.B. again gave evidence before the investigating judge. All the suspects denied their involvement in the murder of the applicant's husband. On 5 December 2001 the applicant again gave evidence.
21. On 14 May 2002 the Vukovar County State Attorney's Office requested a further investigation. On 13 and 23 September 2002 the investigating judge again heard evidence from the witness S.M and two other witnesses. Witness D.K., who had been ordered to bury the body of the applicant's husband, stated that he had been arrested by members of the Serbian paramilitary forces and taken to the place where the dead body of the applicant's husband had been lying. The head had been battered and the body was riddled with bullets. The witness could not name any of the uniformed men who had been standing next to the body and had ordered him to bury it. The other witness, M.K., had no knowledge of the relevant facts.
22. The applicant enquired about the investigation on several occasions and on 17 December 2002 she was informed that an investigation had been opened against S.Z., V.Z. and others in the Vukovar County Court on charges of war crimes against the civilian population, and was still pending.
23. On 21 May 2003 the investigating judge terminated the investigation following a general amnesty granted in respect of the criminal offence of armed rebellion. On 27 May 2003 a three-judge panel of the Vukovar County Court quashed that decision on the ground that, prior to the amnesty, the offence had already been reclassified as a war crime against the civilian population. On 17 September 2003 the case file was forwarded to the State Attorney's Office. On 31 October 2003 that Office requested a further investigation.
24. A psychiatric report in respect of witness Z.F. was commissioned. The report was submitted to the Vukovar County Court on 6 February 2004. On 17 February 2004 Z.F. gave evidence before the investigating judge. He had no specific knowledge of the facts in issue. Further hearings were held before the investigating judge on 28 April, 29 October and 15 November 2004. In the meantime, on 20 September 2004, the investigation in respect of G.J. was terminated owing to his death.
25. On 13 January 2005 the applicant complained to the State Attorney of inactivity and delays in the investigation into the death of her husband and of failure to commit the suspect for trial.
26. At a hearing held before the investigating judge on 17 March 2005 witness S.M. gave her evidence.
27. On 6 April 2005 the applicant again gave evidence. She stated that another witness, A.M., had been present when her husband had been taken away on 3 October 1991. A.M. was not called as a witness.
28. Further hearings were held before the investigating judge on 6 and 21 April, 15 June, 13 July, 8 August and 11 November 2005.
29. On 25 March 2006 the applicant lodged a constitutional complaint of inactivity on the part of the investigating authorities. The Constitutional Court answered in a letter of 31 March 2006 that the applicant's complaint was not suitable for proceedings before that court.
30. At hearings held before the investigating judge on 11 May 2006 and 14 November 2007, further witnesses gave evidence.
31. Identification parades were held on 17 November and 9 December 2008 in order to verify the identity of the suspect M.S. None of the three witnesses called, including S.M., recognised him as one of the people who had taken the applicant's husband away. On 5 March 2009 the investigation in respect of M.S. was terminated for lack of evidence.
32. On 1 July 2009 the investigating judge requested international legal assistance in order to have the suspect A.G. interviewed in Sweden. On 3 April 2009, in reply to a request from the Swedish authorities, the investigating judge supplied a list of questions to be put to A.G. The latter was heard by the Swedish authorities on 9 February 2010.
33. On 31 March 2010 the investigating judge heard evidence from witness M.J.
34. On 22 April 2010 the Vukovar County Court terminated the proceedings in respect of the suspect M.N. because he had died.
35. On 27 April 2010 the offence with which the suspects had been charged was reclassified as armed rebellion. On the basis of that reclassification and pursuant to the Amnesty Act, the Vukovar County Court terminated the proceedings on 30 July 2010.
VIOLATED_ARTICLES: 2
